Case 2:18-cv-14322-MCA-MAH Document 49-19 Filed 01/25/19 Page 1 of 3 PageID: 1389




                    EXHIBIT Q
       Case 8-18-71748-ast Doc 595 Filed 11/23/18 Entered 11/23/18 11:48:19
Case 2:18-cv-14322-MCA-MAH Document 49-19 Filed 01/25/19 Page 2 of 3 PageID: 1390



  UNITED STATES BANKRUPTCY COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------X    CHAPTER 11
                                                               :
  In re:                                                       :   Case Nos. 18-71748 (AST), 18-71749 (AST), 18-71750
                                                                   (AST), 18-71751 (AST), 18-71752 (AST), 18-71753
                                                               :
                                                                   (AST), 18-71754 (AST), 18-71755 (AST), 18-71756
  ORION HEALTHCORP, INC., et al.,                              :   (AST), 18-71757 (AST), 18-71758 (AST), 18-71759
                                                               :   (AST), 18-71760 (AST), 18-71761 (AST), 18-71762
                                   Debtors.                    :   (AST), 18-71763 (AST), 18-71764 (AST), 18-71765
                                                               :   (AST), 18-71766 (AST), 18-71767 (AST), 18-71789
  ------------------------------------------------------------X    (AST), 18-74545 (AST)

               RESERVATION OF RIGHTS OF HEALTHTEK SOLUTIONS, LLC
                TO APPLICATION OF PARMJIT SINGH PARMAR AND THE
             PARMAR ENTITIES FOR AN ORDER APPOINTING AN EXAMINTER
              PURSUANT TO §§ 1104(A), (C) AND (E) AND 1106(A)(3), (4) AND (6)
                     [This Objection Relates to the Motion at ECF No. 561]

  TO THE HONORABLE ALAN S. TRUST,
  UNITED STATES BANKRUPTCY JUDGE:

           Healthtek Solutions, LLC (“Healthtek”), by its undersigned counsel, hereby files this

  reservation of rights with respect to the Application of Parmjit Singh Parmar and the Parmar

  Entities for an Order Appointing an Examiner Pursuant to §§ 1104(a), (c) and (e) and

  1106(a)(3), (4) and (6) (the “Examiner’s Motion”)1 and respectfully states as follows:

           1.        Healthtek was the stalking horse bidder for and ultimate successful purchaser of

  certain of the assets of debtor New York Network Management, LLC (the “NYNM Sale”).2

  Healthtek takes no position with respect to the relief sought in the Examiner’s Motion and lacks

  the requisite knowledge of the Debtors’ affairs to address the vast majority of the allegations

  made by the Parmar Entities therein. However, the Examiner’s Motion makes certain allegations

  against Healthtek and its principals that Healthtek cannot let go unanswered.


  1
     Capitalized terms not otherwise defined in this Objection shall have the meanings ascribed to such terms in the
  Motion.
  2
    See Order (I) Approving Asset Purchase Agreement and Authorizing the Sale of Certain Assets of New York
  Network Management, L.L.C.; (II) Authorizing the Sale of Assets Free and Clear of All Liens, Claims,
  Encumbrances and Interests; (III) Authorizing the Assumption, Sale and Assignment of Certain Executory Contracts
  and Unexpired Leases; and (IV) Granting Related Relief [Docket No. 445].
       Case 8-18-71748-ast Doc 595 Filed 11/23/18 Entered 11/23/18 11:48:19
Case 2:18-cv-14322-MCA-MAH Document 49-19 Filed 01/25/19 Page 3 of 3 PageID: 1391



           2.    The Examiner’s Motion alleges that “[o]n information and belief, TG

  Capital/HealthTek’s bids were also orchestrated and funded by Chinh Chu,” a principal of the

  Debtors’ controlling shareholder. See Examiner’s Motion ¶ 127-129. These allegations have no

  basis in fact and are simply untrue. Healthtek’s participation in the Debtors’ sales processes was

  without exception on an arm’s length basis and Healthtek conducted itself in good faith at all

  times. Healthtek categorically denies any accusations that it colluded with Mr. Chu, the Debtors

  or any of the Debtors’ professionals or otherwise acted in manner that in any way compromised

  the integrity of the sale process. In fact, Healthtek can affirmatively state that neither it nor any

  of its management, principals or investors has any relationship with Mr. Chu whatsoever.

           3.    Healthtek hereby reserves its rights in all respects, including the right to (i) be

  heard and present evidence on all matters in connection with the NYNM Sale, and (ii) pursue

  any and all claims or causes of action for any damages to Healthtek’s business arising from the

  Parmar Entities’ baseless accusations.



  Dated:         November 23, 2018           Respectfully submitted,
                 New York, New York
                                             BAKER BOTTS LLP


                                             /s/ Christopher Newcomb
                                             Emanuel C. Grillo
                                             Christopher Newcomb
                                             30 Rockefeller Plaza
                                             New York, New York 10112
                                             Tel No. 212.408.2500
                                             Email: emanuel.grillo@bakerbotts.com
                                                     chris.newcomb@bakerbotts.com




                                                   2
